 



Exhibit 10.6(d)
SYNAPTICS INCORPORATED
 
AMENDED AND RESTATED
2001 INCENTIVE COMPENSATION PLAN
(As amended through January 23, 2007)

 



--------------------------------------------------------------------------------



 



SYNAPTICS, INCORPORATED
 
AMENDED AND RESTATED
2001 INCENTIVE COMPENSATION PLAN
(As amended through January 23, 2007)

     
1. Purpose
  1
2. Definitions
  1
3. Administration
  5
(a) Authority of the Committee
  5
(b) Manner of Exercise of Committee Authority
  6
(c) Limitation of Liability
  6
4. Stock Subject to Plan
  6
(a) Limitation on Overall Number of Shares Subject to Awards
  6
(b) Limitation on Number of Incentive Stock Option Shares
  7
(c) Application of Limitations
  7
5. Eligibility; Per-Person Award Limitations
  7
6. Specific Terms of Awards
  7
(a) General
  7
(b) Options
  8
(c) Stock Appreciation Rights
  10
(d) Restricted Stock
  11
(e) Deferred Stock
  12
(f) Bonus Stock and Awards in Lieu of Obligations
  13
(g) Dividend Equivalents
  13
(h) Other Stock-Based Awards
  13
7. Performance and Annual Incentive Awards
  14
(a) Performance Conditions
  14
(b) Performance Awards Granted to Designated Covered Employees
  14
(c) Annual Incentive Awards Granted to Designated Covered Employees
  15
(d) Written Determinations
  16
(e) Status of Section 7(b) and Section 7(c) Awards Under Code Section 162(m)
  17
8. Certain Provisions Applicable to Awards or Sales
  17
(a) Stand-Alone, Additional, Tandem, and Substitute Awards
  17
(b) Term of Awards
  17
(c) Purchase Prices
  17
(d) Form and Timing of Payment Under Awards; Deferrals
  18
(e) Exemptions from Section 16(b) Liability
  18
9. Change in Control
  19
(a) Effect of “Change in Control.”
  19
(b) Definition of ”Change in Control
  19
(c) Definition of “Change in Control Price.”
  19

 



--------------------------------------------------------------------------------



 



     
10. General Provisions
  19
(a) Compliance With Legal and Other Requirements
  19
(b) Limits on Transferability; Beneficiaries
  19
(c) Adjustments
  20
(d) Taxes
  22
(e) Changes to the Plan and Awards
  22
(f) Reporting of Financial Information
  22
(g) Limitation on Rights Conferred Under Plan
  22
(h) Unfunded Status of Awards; Creation of Trusts
  23
(i) Nonexclusivity of the Plan
  23
(j) Payments in the Event of Forfeitures; Fractional Shares
  23
(k) Governing Law
  23
(l) Plan Effective Date and Stockholder Approval; Termination of Plan
  23

 



--------------------------------------------------------------------------------



 



SYNAPTICS, INCORPORATED
AMENDED AND RESTATED
2001 INCENTIVE COMPENSATION PLAN
(As amended through January 23, 2007)
     1. Purpose. The purpose of this AMENDED AND RESTATED 2001 INCENTIVE
COMPENSATION PLAN (the “Plan”) is to assist SYNAPTICS INCORPORATED, a California
corporation (the “Company”) and its Related Entities in attracting, motivating,
retaining and rewarding high-quality executives and other Employees, officers,
Directors and independent Contractors by enabling such persons to acquire or
increase a proprietary interest in the Company in order to strengthen the
mutuality of interests between such persons and the Company’s shareholders, and
providing such persons with annual and long term performance incentives to
expend their maximum efforts in the creation of shareholder value. In the event
that the Company is or becomes a Publicly Held Corporation (as hereinafter
defined), the Plan is intended to qualify certain compensation awarded under the
Plan for tax deductibility under Section 162(m) of the Code (as hereafter
defined) to the extent deemed appropriate by the Committee (or any successor
committee) of the Board of Directors of the Company.
     2. Definitions. For purposes of the Plan, the following terms shall be
defined as set forth below, in addition to such terms defined in Section 1
hereof.
          (a) “Annual Incentive Award” means a conditional right granted to a
Participant under Section 8(c) hereof to receive a cash payment, Stock or other
Award, unless otherwise determined by the Committee, after the end of a
specified fiscal year.
          (b) “Award” means any Option, Stock Appreciation Right (including
Limited Stock Appreciation Right), Restricted Stock, Deferred Stock, Stock
granted as a bonus or in lieu of another award, Dividend Equivalent, Other
Stock-Based Award, Performance Award or Annual Incentive Award, together with
any other right or interest, granted to a Participant under the Plan.
          (c) “Beneficiary” means the person, persons, trust or trusts which
have been designated by a Participant in his or her most recent written
beneficiary designation filed with the Committee to receive the benefits
specified under the Plan upon such Participant’s death or to which Awards or
other rights are transferred if and to the extent permitted under Section 10(b)
hereof. If, upon a Participant’s death, there is no designated Beneficiary or
surviving designated Beneficiary, then the term Beneficiary means the person,
persons, trust or trusts entitled by will or the laws of descent and
distribution to receive such benefits.
          (d) “Beneficial Owner”, “Beneficially Owning” and “Beneficial
Ownership” shall have the meanings ascribed to such terms in Rule 13d3 under the
Exchange Act and any successor to such Rule.
          (e) “Board” means the Company’s Board of Directors.

 



--------------------------------------------------------------------------------



 



          (f) “Cause” shall, with respect to any Participant, have the
equivalent meaning (or the same meaning as “cause” or “for cause”) set forth in
any employment agreement between the Participant and the Company or a Related
Entity or, in the absence of any such agreement, such term shall mean (i) the
failure by the Participant to perform his or her duties as assigned by the
Company (or a Related Entity) in a reasonable manner, (ii) any violation or
breach by the Participant of his or her employment agreement with the Company
(or a Related Entity), if any, (iii) any violation or breach by the Participant
of his or her non-competition and/or non-disclosure agreement with the Company
(or a Related Entity), if any, (iv) any act by the Participant of dishonesty or
bad faith with respect to the Company (or a Related Entity), (v) chronic
addiction to alcohol, drugs or other similar substances affecting the
Participant’s work performance, or (vi) the commission by the Participant of any
act, misdemeanor, or crime reflecting unfavorably upon the Participant or the
Company. The good faith determination by the Committee of whether the
Participant’s Continuous Service was terminated by the Company for “Cause” shall
be final and binding for all purposes hereunder.
          (g) “Change in Control” means a Change in Control as defined with
related terms in Section 9 of the Plan.
          (h) “Change in Control Price” means the amount calculated in
accordance with Section 9(c) of the Plan.
          (i) “Code” means the Internal Revenue Code of 1986, as amended from
time to time, including regulations thereunder and successor provisions and
regulations thereto.
          (j) “Committee” means a committee designated by the Board to
administer the Plan; provided, however, that the Committee shall consist of at
least two directors, and, in the event the Company is or becomes a Publicly Held
Corporation (as hereinafter defined), each member of which shall be (i) a
“non-employee director” within the meaning of Rule 16b-3 under the Exchange Act,
unless administration of the Plan by “non-employee directors” is not then
required in order for exemptions under Rule 16b-3 to apply to transactions under
the Plan, and (ii) an “outside director” within the meaning of Section 162(m) of
the Code, unless administration of the Plan by “outside directors” is not then
required in order to qualify for tax deductibility under Section 162(m) of the
Code.
          (k) “Consultant” means any person (other than an Employee or a
Director, solely with respect to rendering services in such person’s capacity as
a director) who is engaged by the Company or any Related Entity to render
consulting or advisory services to the Company or such Related Entity.
          (l) “Continuous Service” means uninterrupted provision of services to
the Company in any capacity of Employee, Director, or Consultant. Continuous
Service shall not be considered to be interrupted in the case of (i) any
approved leave of absence, (ii) transfers among the Company, any Related
Entities, or any successor entities, in any capacity of Employee Director, or
Consultant, or (iii) any change in status as long as the individual remains in
the service of the Company or a Related Entity in any capacity of Employee,
Director, or Consultant (except as otherwise provided in the Option Agreement).
An approved leave of absence shall include sick leave, military leave, or any
other authorized personal leave.

2



--------------------------------------------------------------------------------



 



          (m) [Reserved]
          (n) “Covered Employee” means an Eligible Person who is a Covered
Employee as specified in Section 7(e) of the Plan.
          (o) “Deferred Stock” means a right, granted to a Participant under
Section 6(e) hereof, to receive Stock, cash or a combination thereof at the end
of a specified deferral period.
          (p) “Director” means a member of the Board or the board of directors
of any Related Entity.
          (q) “Disability” means a permanent and total disability (within the
meaning of Section 22(e) of the Code), as determined by a medical doctor
satisfactory to the Committee.
          (r) “Dividend Equivalent” means a right, granted to a Participant
under Section 6(g) hereof, to receive cash, Stock, other Awards or other
property equal in value to dividends paid with respect to a specified number of
shares of Stock, or other periodic payments.
          (s) “Effective Date” means the effective date of the Plan, which shall
be March 7, 2001.
          (t) “Eligible Person” means each Executive Officer of the Company (as
defined under the Exchange Act) and other officers, Directors and Employees of
the Company or of any Related Entity, and independent contractors with the
Company or any Related Entity. The foregoing notwithstanding, only employees of
the Company, the Parent, or any Subsidiary shall be Eligible Persons for
purposes of receiving any Incentive Stock Options. An Employee on leave of
absence may be considered as still in the employ of the Company or a Related
Entity for purposes of eligibility for participation in the Plan.
          (u) “Employee” means any person, including an officer or Director, who
is an employee of the Company or any Related Entity. The Payment of a director’s
fee by the Company or a Related Entity shall not be sufficient to constitute
“employment” by the Company.
          (v) “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, including rules thereunder and successor provisions
and rules thereto.
          (w) “Executive Officer” means an executive officer of the Company as
defined under the Exchange Act.
          (x) “Fair Market Value” means the fair market value of Stock, Awards
or other property as determined by the Committee or the Board, or under
procedures established by the Committee or the Board. Unless otherwise
determined by the Committee or the Board, the Fair Market Value of Stock as of
any given date after which the Company is a Publicly Held Corporation shall be
the closing sale price per share reported on a consolidated basis for stock
listed on the principal stock exchange or market on which Stock is traded on the
date as of which such value is being determined or, if there is no sale on that
date, then on the last previous day on which a sale was reported.

3



--------------------------------------------------------------------------------



 



          (y) “Good Reason” shall, with respect to any Participant, have the
equivalent meaning (or the same meaning as “good reason” or “for good reason”)
set forth in any employment agreement between the Participant and the Company or
a Related Entity or, in the absence of any such agreement, such term shall mean
(i) the assignment to the Participant of any duties inconsistent in any respect
with the Participant’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as assigned by the Company
(or a Related Entity), or any other action by the Company (or a Related Entity)
which results in a diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
(or a Related Entity) promptly after receipt of notice thereof given by the
Participant; (ii) any failure by the Company (or a Related Entity) to comply
with its obligations to the Participant as agreed upon, other than an isolated,
insubstantial and inadvertent failure not occurring in bad faith and which is
remedied by the Company (or a Related Entity) promptly after receipt of notice
thereof given by the Participant; (iii) the Company’s (or Related Entity’s)
requiring the Participant to be based at any office or location outside of fifty
miles from the location of employment as of the date of Award, except for travel
reasonably required in the performance of the Participant’s responsibilities;
(iv) any purported termination by the Company (or a Related Entity) of the
Participant’s Continuous Service otherwise than for Cause as defined in
Section 2(f), or by reason of the Participant’s Disability as defined in
Section 2(o), prior to the Expiration Date. For purposes of this Section 2(v),
any good faith determination of “Good Reason” made by the Company shall be
conclusive.
          (z) “Incentive Stock Option” means any Option intended to be
designated as an incentive stock option within the meaning of Section 422 of the
Code or any successor provision thereto.
          (aa) [Reserved]
          (bb) “Limited Stock Appreciation Right” means a right granted to a
Participant under Section 6(c) hereof.
          (cc) “Option” means a right granted to a Participant under Section
6(b) hereof, to purchase Stock or other Awards at a specified price during
specified time periods.
          (dd) “Optionee” means a person to whom an Option or Incentive Stock
Option is granted under this Plan or any person who succeeds to the rights of
such person under this Plan.
          (ee) “Other Stock-Based Awards” means Awards granted to a Participant
under Section 6(h) hereof.
          (ff) “Parent” means any corporation (other than the Company), whether
now or hereafter existing, in an unbroken chain of corporations ending with the
Company, if each of the corporations in the chain (other than the Company) owns
stock possessing 50 percent or more of the combined voting power of all classes
of stock in one of the other corporations in the chain.

4



--------------------------------------------------------------------------------



 



          (gg) “Participant” means a person who has been granted an Award under
the Plan which remains outstanding, including a person who is no longer an
Eligible Person.
          (hh) “Performance Award” means a right, granted to an Eligible Person
under Section 8 hereof, to receive Awards based upon performance criteria
specified by the Committee or the Board.
          (ii) “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d)
thereof, and shall include a “group” as defined in Section 13(d) thereof.
          (jj) “Publicly Held Corporation” shall mean a publicly held
corporation as that term is used under Section 162(m)(2) of the Code.
          (kk) “Related Entity” means any Parent, Subsidiary and any business,
corporation, partnership, limited liability company or other entity in which the
Company, a Parent or a Subsidiary holds a substantial ownership interest,
directly or indirectly.
          (ll) “Restricted Stock” means Stock granted to a Participant under
Section 6(d) hereof, that is subject to certain restrictions and to a risk of
forfeiture.
          (mm) “Rule 16b-3” and “Rule 16a-1(c)(3)” means Rule 16b-3 and
Rule 16a-1(c)(3), as from time to time in effect and applicable to the Plan and
Participants, promulgated by the Securities and Exchange Commission under
Section 16 of the Exchange Act.
          (nn) “Stock” means the Company’s Common Stock, and such other
securities as may be substituted (or resubstituted) for Stock pursuant to
Section 10(c) hereof.
          (oo) “Stock Appreciation Right” means a right granted to a Participant
under Section 6(c) hereof.
          (pp) “Subsidiary” means any corporation (other than the Company),
whether now or hereafter existing, in an unbroken chain of corporations
beginning with the Company, if each of the corporations other than the last
corporation in the unbroken chain owns stock possessing 50 percent or more of
the total combined voting power of all classes of stock in one of the other
corporations in such chain.
     3. Administration.
          (a) Authority of the Committee. The Plan shall be administered by the
Committee; provided, however, that except as otherwise expressly provided in
this Plan or, during the period that the Company is a Publicly Held Corporation,
in order to comply with Code Section 162(m) or Rule 16b-3 under the Exchange
Act, the Board may exercise any power or authority granted to the Committee
under this Plan. The Committee or the Board shall have full and final authority,
in each case subject to and consistent with the provisions of the Plan, to
select Eligible Persons to become Participants, grant Awards, determine the
type, number and other terms and conditions of, and all other matters relating
to, Awards, prescribe Award agreements (which need not be identical for each
Participant) and rules and regulations for the

5



--------------------------------------------------------------------------------



 



administration of the Plan, construe and interpret the Plan and Award agreements
and correct defects, supply omissions or reconcile inconsistencies therein, and
to make all other decisions and determinations as the Committee or the Board may
deem necessary or advisable for the administration of the Plan. In exercising
any discretion granted to the Committee or the Board under the Plan or pursuant
to any Award, the Committee or the Board shall not be required to follow past
practices, act in a manner consistent with past practices, or treat any Eligible
Person in a manner consistent with the treatment of other Eligible Persons.
          (b) Manner of Exercise of Committee Authority. In the event that the
Company is or becomes a Publicly Held Corporation, the Committee, and not the
Board, shall exercise sole and exclusive discretion on any matter relating to a
Participant then subject to Section 16 of the Exchange Act with respect to the
Company to the extent necessary in order that transactions by such Participant
shall be exempt under Rule 16b-3 under the Exchange Act. Any action of the
Committee or the Board shall be final, conclusive and binding on all persons,
including the Company, its Related Entities, Participants, Beneficiaries,
transferees under Section 10(b) hereof or other persons claiming rights from or
through a Participant, and shareholders. The express grant of any specific power
to the Committee or the Board, and the taking of any action by the Committee or
the Board, shall not be construed as limiting any power or authority of the
Committee or the Board. The Committee or the Board may delegate to officers or
managers of the Company or any Related Entity, or committees thereof, the
authority, subject to such terms as the Committee or the Board shall determine,
(i) to perform administrative functions, (ii) with respect to Participants not
subject to Section 16 of the Exchange Act, to perform such other functions as
the Committee or the Board may determine, and (iii) with respect to Participants
subject to Section 16, to perform such other functions of the Committee or the
Board as the Committee or the Board may determine to the extent performance of
such functions will not result in the loss of an exemption under Rule 16b-3
otherwise available for transactions by such persons, in each case to the extent
permitted under applicable law and subject to the requirements set forth in
Section 7(d). The Committee or the Board may appoint agents to assist it in
administering the Plan.
          (c) Limitation of Liability. The Committee and the Board, and each
member thereof, shall be entitled to, in good faith, rely or act upon any report
or other information furnished to him or her by any Executive Officer, other
officer or Employee, the Company’s independent auditors, Consultants or any
other agents assisting in the administration of the Plan. Members of the
Committee and the Board, and any officer or Employee acting at the direction or
on behalf of the Committee or the Board, shall not be personally liable for any
action or determination taken or made in good faith with respect to the Plan,
and shall, to the extent permitted by law, be fully indemnified and protected by
the Company with respect to any such action or determination.
     4. Stock Subject to Plan.
          (a) Limitation on Overall Number of Shares Subject to Awards. Subject
to adjustment as provided in Section 10(c) hereof, the total number of shares of
Stock reserved and available for delivery in connection with Awards under the
Plan shall be the sum of (i) 1,000,000, plus (ii) the number of shares with
respect to Awards previously granted under the Plan that terminate without being
exercised, expire, are forfeited or canceled, and the number of

6



--------------------------------------------------------------------------------



 



shares of Stock that are surrendered in payment of any Awards or any tax
withholding with regard thereto. In the event an Initial Public Offering (“IPO”)
of the shares of the Company’s Stock occurs, the overall number of shares of the
Company’s Stock subject to Awards shall be further increased by 6% of the total
number of shares of the Company’s Stock outstanding immediately following the
IPO, plus, on the first day of each subsequent calendar quarter, an additional
1.5% of the total number of shares of the Company’s Stock outstanding on that
day, provided, however, that at no time shall the number of shares of the
Company’s Stock subject to Awards exceed 30% of the then outstanding shares of
the Company’s Stock (counting convertible preferred and convertible senior
common shares as if converted), unless a greater percentage is approved by a
vote of at least two-thirds of the securities entitled to vote, or a
determination is made by counsel for the Company that such restriction is not
required by applicable federal or state securities laws under the circumstances.
Any shares of Stock delivered under the Plan may consist, in whole or in part,
of authorized and unissued shares or treasury shares.
          (b) Limitation on Number of Incentive Stock Option Shares. Subject to
adjustment as provided in Section 10(c) hereof, the number of shares of Stock
which may be issued pursuant to Incentive Stock Options shall be the lesser of
(i) the number of Shares that may be subject to Awards under Section 4(a), or
(ii) 15,000,000.
          (c) Application of Limitations. The limitation contained in this
Section 4 shall apply not only to Awards that are settleable by the delivery of
shares of Stock but also to Awards relating to shares of Stock but settleable
only in cash (such as cash-only Stock Appreciation Rights). The Committee or the
Board may adopt reasonable counting procedures to ensure appropriate counting,
avoid double counting (as, for example, in the case of tandem or substitute
awards) and make adjustments if the number of shares of Stock actually delivered
differs from the number of shares previously counted in connection with an
Award.
     5. Eligibility; Per-Person Award Limitations. Awards may be granted under
the Plan only to Eligible Persons. In each fiscal year during any part of which
the Plan is in effect, an Eligible Person may not be granted Awards relating to
more than 1,000,000 shares of Stock, subject to adjustment as provided in
Section 10(c), under each of Sections 6(b), 6(c), 6(d), 6(e), 6(f), 6(g), 6(h),
7(b) and 7(c). In addition, the maximum amount that may be earned as an Annual
Incentive Award or other cash Award in any fiscal year by any one Participant
shall be $2,000,000, and the maximum amount that may be earned as a Performance
Award or other cash Award in respect of a performance period by any one
Participant shall be $5,000,000.
     6. Specific Terms of Awards.
          (a) General. Awards may be granted on the terms and conditions set
forth in this Section 6. In addition, the Committee or the Board may impose on
any Award or the exercise thereof, at the date of grant or thereafter (subject
to Section 10(e)), such additional terms and conditions, not inconsistent with
the provisions of the Plan, as the Committee or the Board shall determine,
including terms requiring forfeiture of Awards in the event of termination of
Continuous Service by the Participant and terms permitting a Participant to make
elections relating to his or her Award. The Committee or the Board shall retain
full power and discretion to accelerate, waive or modify, at any time, any term
or condition of an Award that is not

7



--------------------------------------------------------------------------------



 



mandatory under the Plan. Except in cases in which the Committee or the Board is
authorized to require other forms of consideration under the Plan, or to the
extent other forms of consideration must be paid to satisfy the requirements of
California law, no consideration other than services may be required for the
grant (but not the exercise) of any Award.
          (b) Options. The Committee and the Board each is authorized to grant
Options to Participants on the following terms and conditions:
     (i) Stock Option Agreement. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement. Such Stock Option Agreement shall be
subject to all applicable terms and conditions of the Plan and may be subject to
any other terms and conditions which are not inconsistent with the Plan and
which the Committee or the Board deems appropriate for inclusion in a Stock
Option Agreement. The provisions of the various Stock Option Agreements entered
into under the Plan need not be identical.
     (ii) Number of Shares. Each Stock Option Agreement shall specify the number
of shares of Stock that are subject to the Option and shall provide for the
adjustment of such number in accordance with Section 10(c) hereof. The Stock
Option Agreement shall also specify whether the Stock Option is an Incentive
Stock Option or a Non-Qualified Stock Option.
     (iii) Exercise Price.
          (A) In General. Each Stock Option Agreement shall state the price at
which shares of Stock subject to the Option may be purchased (the “Exercise
Price”), which shall be, with respect to Incentive Stock Options, not less than
100% of the Fair Market Value of the Stock on the date of grant. In the case of
Non-Qualified Stock Options, the Exercise Price shall be determined in the sole
discretion of the Committee or the Board; provided, however, that the Exercise
Price shall be no less than 85% of the Fair Market Value of the shares of Stock
on the date of grant of the Non-Qualified Stock Option.
          (B) Ten Percent Shareholder. If an individual owns or is deemed to own
(by reason of the attribution rules applicable under Section 424(d) of the Code)
more than 10% of the combined voting power of all classes of stock of the
Company or any Related Entity, any Option granted to such individual must comply
with the following: (1) the Exercise Price of a Non-Qualified Stock Option must
be at least 110% of the Fair Market Value of a share of Stock on the date of
grant, or (2) in the case of an Incentive Stock Option, the Exercise Price must
be at least 110% of the Fair Market Value of a share of Stock on the date of
grant and such Incentive Stock Option by its terms is not exercisable after the
expiration of five years from the date of grant.
          (C) Non-Applicability. The Exercise Price restriction applicable to
Non-Qualified Stock Options required by Sections 6(b)(iii)(A) and 6(b)(iii)(B)
shall be inoperative if (1) the offer and sale of the shares of Stock to

8



--------------------------------------------------------------------------------



 



be issued upon payment of the Exercise Price have been registered under a then
currently effective registration statement under applicable federal or state
securities laws, or (2) a determination is made by counsel for the Company that
such Exercise Price restrictions are not required in the circumstances under
applicable federal or state securities laws.
     (iv) Time and Method of Exercise. The Committee or the Board shall
determine the time or times at which or the circumstances under which an Option
may be exercised in whole or in part (including based on achievement of
performance goals and/or future service requirements), provided that in the case
of an Optionee who is not an officer, Director, or Consultant of the Company or
a Related Entity, his or her Options shall become exercisable at least as
rapidly as 20% per year, over a 5 year period commencing on the date of the
grant, unless a determination is made by counsel for the Company that such
vesting requirements are not required in the circumstances under applicable
federal or state securities laws. The Board or the Committee may also determine
the time or times at which Options shall cease to be or become exercisable
following termination of Continuous Service or upon other conditions; provided,
however, if the Optionee’s Continuous Service is terminated for any reason other
than Cause, that portion of the Option that is exercisable as of the date of
termination shall remain exercisable for at least 6 months from the date of
termination if by reason of death or Disability, and for at least 30 days from
the date of termination if by reason other than the Optionee’s death or
Disability. The Board or the Committee may determine the methods by which such
exercise price may be paid or deemed to be paid (including in the discretion of
the Committee or the Board a cashless exercise procedure), the form of such
payment, including, without limitation, cash, Stock, other Awards or awards
granted under other plans of the Company or a Related Entity, or other property
(including notes or other contractual obligations of Participants to make
payment on a deferred basis), and the methods by or forms in which Stock will be
delivered or deemed to be delivered to Participants.
     (v) Incentive Stock Options. The terms of any Incentive Stock Option
granted under the Plan shall comply in all respects with the provisions of
Section 422 of the Code. Anything in the Plan to the contrary notwithstanding,
no term of the Plan relating to Incentive Stock Options (including any Stock
Appreciation Rights in tandem therewith) shall be interpreted, amended or
altered, nor shall any discretion or authority granted under the Plan be
exercised, so as to disqualify either the Plan or any Incentive Stock Option
under Section 422 of the Code, unless the Participant has first requested the
change that will result in such disqualification. Thus, if and to the extent
required to comply with Section 422 of the Code, Options granted as Incentive
Stock Options shall be subject to the following special terms and conditions:
          (A) the Option shall not be exercisable more than ten years after the
date such Incentive Stock Option is granted; provided, however, that if a
Participant owns or is deemed to own (by reason of the attribution rules of
Section

9



--------------------------------------------------------------------------------



 



424(d) of the Code) more than 10% of the combined voting power of all classes of
stock of the Company or any Parent Corporation and the Incentive Stock Option is
granted to such Participant, the term of the Incentive Stock Option shall be (to
the extent required by the Code at the time of the grant) for no more than five
years from the date of grant; and
          (B) The aggregate Fair Market Value (determined as of the date the
Incentive Stock Option is granted) of the shares of stock with respect to which
Incentive Stock Options granted under the Plan and all other option plans of the
Company or its Parent Corporation during any calendar year exercisable for the
first time by the Participant during any calendar year shall not (to the extent
required by the Code at the time of the grant) exceed $100,000.
     (vi) Repurchase Rights. The Committee and the Board shall have the
discretion to grant Options which are exercisable for unvested shares of Common
Stock. Should the Optionee’s Continuous Service cease while holding such
unvested shares, the Company shall have the right to repurchase, at the exercise
price paid per share, any or all of those unvested shares. The terms upon which
such repurchase right shall be exercisable (including the period and procedure
for exercise and the appropriate vesting schedule for the purchased shares)
shall be established by the Committee or the Board and set forth in the document
evidencing such repurchase right.
          (c) Stock Appreciation Rights. The Committee and the Board each is
authorized to grant Stock Appreciation Rights to Participants on the following
terms and conditions:
     (i) Right to Payment. A Stock Appreciation Right shall confer on the
Participant to whom it is granted a right to receive, upon exercise thereof, the
excess of (A) the Fair Market Value of one share of stock on the date of
exercise (or, in the case of a “Limited Stock Appreciation Right” that may be
exercised only in the event of a Change in Control, the Fair Market Value
determined by reference to the Change in Control Price, as defined under Section
9(c) hereof), over (B) the grant price of the Stock Appreciation Right as
determined by the Committee or the Board. The grant price of a Stock
Appreciation Right shall not be less than the Fair Market Value of a share of
Stock on the date of grant except as provided under Section 8(a) hereof.
     (ii) Other Terms. The Committee or the Board shall determine at the date of
grant or thereafter, the time or times at which and the circumstances under
which a Stock Appreciation Right may be exercised in whole or in part (including
based on achievement of performance goals and/or future service requirements),
the time or times at which Stock Appreciation Rights shall cease to be or become
exercisable following termination of Continuous Service or upon other
conditions, the method of exercise, method of settlement, form of consideration
payable in settlement, method by or forms in which Stock will be delivered or
deemed to be delivered to Participants, whether or not a Stock Appreciation
Right shall be in

10



--------------------------------------------------------------------------------



 



tandem or in combination with any other Award, and any other terms and
conditions of any Stock Appreciation Right. Limited Stock Appreciation Rights
that may only be exercised in connection with a Change in Control or other event
as specified by the Committee or the Board, may be granted on such terms, not
inconsistent with this Section 6(c), as the Committee or the Board may
determine. Stock Appreciation Rights and Limited Stock Appreciation Rights may
be either freestanding or in tandem with other Awards.
          (d) Restricted Stock. The Committee and the Board each is authorized
to grant Restricted Stock to Participants on the following terms and conditions:
     (i) Grant and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee or the Board may impose, or as otherwise provided in this
Plan. The restrictions may lapse separately or in combination at such times,
under such circumstances (including based on achievement of performance goals
and/or future service requirements), in such installments or otherwise, as the
Committee or the Board may determine at the date of grant or thereafter. Except
to the extent restricted under the terms of the Plan and any Award agreement
relating to the Restricted Stock, a Participant granted Restricted Stock shall
have all of the rights of a shareholder, including the right to vote the
Restricted Stock and the right to receive dividends thereon (subject to any
mandatory reinvestment or other requirement imposed by the Committee or the
Board). During the restricted period applicable to the Restricted Stock, subject
to Section 10(b) below, the Restricted Stock may not be sold, transferred,
pledged, hypothecated, margined or otherwise encumbered by the Participant.
     (ii) Forfeiture. Except as otherwise determined by the Committee or the
Board at the time of the Award, upon termination of a Participant’s Continuous
Service during the applicable restriction period, the Participant’s Restricted
Stock that is at that time subject to restrictions shall be forfeited and
reacquired by the Company; provided that the Committee or the Board may provide,
by rule or regulation or in any Award agreement, or may determine in any
individual case, that restrictions or forfeiture conditions relating to
Restricted Stock shall be waived in whole or in part in the event of
terminations resulting from specified causes, and the Committee or the Board may
in other cases waive in whole or in part the forfeiture of Restricted Stock.
     (iii) Certificates for Stock. Restricted Stock granted under the Plan may
be evidenced in such manner as the Committee or the Board shall determine. If
certificates representing Restricted Stock are registered in the name of the
Participant, the Committee or the Board may require that such certificates bear
an appropriate legend referring to the terms, conditions and restrictions
applicable to such Restricted Stock, that the Company retain physical possession
of the certificates, and that the Participant deliver a stock power to the
Company, endorsed in blank, relating to the Restricted Stock.

11



--------------------------------------------------------------------------------



 



     (iv) Dividends and Splits. As a condition to the grant of an Award of
Restricted Stock, the Committee or the Board may require that any cash dividends
paid on a share of Restricted Stock be automatically reinvested in additional
shares of Restricted Stock or applied to the purchase of additional Awards under
the Plan. Unless otherwise determined by the Committee or the Board, Stock
distributed in connection with a Stock split or Stock dividend, and other
property distributed as a dividend, shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock with respect to which
such Stock or other property has been distributed.
          (e) Deferred Stock. The Committee and the Board each is authorized to
grant Deferred Stock to Participants, which are rights to receive Stock, cash,
or a combination thereof at the end of a specified deferral period, subject to
the following terms and conditions:
     (i) Award and Restrictions. Satisfaction of an Award of Deferred Stock
shall occur upon expiration of the deferral period specified for such Deferred
Stock by the Committee or the Board (or, if permitted by the Committee or the
Board, as elected by the Participant). In addition, Deferred Stock shall be
subject to such restrictions (which may include a risk of forfeiture) as the
Committee or the Board may impose, if any, which restrictions may lapse at the
expiration of the deferral period or at earlier specified times (including based
on achievement of performance goals and/or future service requirements),
separately or in combination, in installments or otherwise, as the Committee or
the Board may determine. Deferred Stock may be satisfied by delivery of Stock,
cash equal to the Fair Market Value of the specified number of shares of Stock
covered by the Deferred Stock, or a combination thereof, as determined by the
Committee or the Board at the date of grant or thereafter. Prior to satisfaction
of an Award of Deferred Stock, an Award of Deferred Stock carries no voting or
dividend or other rights associated with share ownership.
     (ii) Forfeiture. Except as otherwise determined by the Committee or the
Board, upon termination of a Participant’s Continuous Service during the
applicable deferral period thereof to which forfeiture conditions apply (as
provided in the Award agreement evidencing the Deferred Stock), the
Participant’s Deferred Stock that is at that time subject to deferral (other
than a deferral at the election of the Participant) shall be forfeited; provided
that the Committee or the Board may provide, by rule or regulation or in any
Award agreement, or may determine in any individual case, that restrictions or
forfeiture conditions relating to Deferred Stock shall be waived in whole or in
part in the event of terminations resulting from specified causes, and the
Committee or the Board may in other cases waive in whole or in part the
forfeiture of Deferred Stock.
     (iii) Dividend Equivalents. Unless otherwise determined by the Committee or
the Board at date of grant, any Dividend Equivalents that are granted with
respect to any Award of Deferred Stock shall be either (A) paid with respect to
such Deferred Stock at the dividend payment date in cash or in shares

12



--------------------------------------------------------------------------------



 



of unrestricted Stock having a Fair Market Value equal to the amount of such
dividends, or (B) deferred with respect to such Deferred Stock and the amount or
value thereof automatically deemed reinvested in additional Deferred Stock,
other Awards or other investment vehicles, as the Committee or the Board shall
determine or permit the Participant to elect.
          (f) Bonus Stock and Awards in Lieu of Obligations. The Committee and
the Board each is authorized to grant Stock as a bonus, or to grant Stock or
other Awards in lieu of Company obligations to pay cash or deliver other
property under the Plan or under other plans or compensatory arrangements,
provided that, in the case of Participants subject to Section 16 of the Exchange
Act, the amount of such grants remains within the discretion of the Committee to
the extent necessary to ensure that acquisitions of Stock or other Awards are
exempt from liability under Section 16(b) of the Exchange Act. Stock or Awards
granted hereunder shall be subject to such other terms as shall be determined by
the Committee or the Board.
          (g) Dividend Equivalents. The Committee and the Board each is
authorized to grant Dividend Equivalents to a Participant entitling the
Participant to receive cash, Stock, other Awards, or other property equal in
value to dividends paid with respect to a specified number of shares of Stock,
or other periodic payments. Dividend Equivalents may be awarded on a
free-standing basis or in connection with another Award. The Committee or the
Board may provide that Dividend Equivalents shall be paid or distributed when
accrued or shall be deemed to have been reinvested in additional Stock, Awards,
or other investment vehicles, and subject to such restrictions on
transferability and risks of forfeiture, as the Committee or the Board may
specify.
          (h) Other Stock-Based Awards. The Committee and the Board each is
authorized, subject to limitations under applicable law, to grant to
Participants such other Awards that may be denominated or payable in, valued in
whole or in part by reference to, or otherwise based on, or related to, Stock,
as deemed by the Committee or the Board to be consistent with the purposes of
the Plan, including, without limitation, convertible or exchangeable debt
securities, other rights convertible or exchangeable into Stock, purchase rights
for Stock, Awards with value and payment contingent upon performance of the
Company or any other factors designated by the Committee or the Board, and
Awards valued by reference to the book value of Stock or the value of securities
of or the performance of specified Related Entities or business units. The
Committee or the Board shall determine the terms and conditions of such Awards.
Stock delivered pursuant to an Award in the nature of a purchase right granted
under this Section 6(h) shall be purchased for such consideration (including
without limitation loans from the Company or a Related Entity), paid for at such
times, by such methods, and in such forms, including, without limitation, cash,
Stock, other Awards or other property, as the Committee or the Board shall
determine. The Committee and the Board shall have the discretion to grant such
other Awards which are exercisable for unvested shares of Common Stock. Should
the Optionee’s Continuous Service cease while holding such unvested shares, the
Company shall have the right to repurchase, at the exercise price paid per
share, any or all of those unvested shares. The terms upon which such repurchase
right shall be exercisable (including the period and procedure for exercise and
the appropriate vesting schedule for the purchased shares) shall be established
by the Committee or the Board and set forth in the document evidencing such
repurchase right. Cash awards, as an element of or supplement to any other Award
under the Plan, may also be granted pursuant to this Section 6(h).

13



--------------------------------------------------------------------------------



 



     7. Performance and Annual Incentive Awards.
          (a) Performance Conditions. The right of a Participant to exercise or
receive a grant or settlement of any Award, and the timing thereof, may be
subject to such performance conditions as may be specified by the Committee or
the Board. The Committee or the Board may use such business criteria and other
measures of performance as it may deem appropriate in establishing any
performance conditions, and may exercise its discretion to reduce the amounts
payable under any Award subject to performance conditions, except as limited
under Sections 7(b) and 7(c) hereof in the case of a Performance Award or Annual
Incentive Award intended to qualify under Code Section 162(m). At such times as
the Company is a Publicly Held Corporation, if and to the extent required under
Code Section 162(m), any power or authority relating to a Performance Award or
Annual Incentive Award intended to qualify under Code Section 162(m), shall be
exercised by the Committee and not the Board.
          (b) Performance Awards Granted to Designated Covered Employees. If and
to the extent that the Committee determines that a Performance Award to be
granted to an Eligible Person who is designated by the Committee as likely to be
a Covered Employee should qualify as “performance-based compensation” for
purposes of Code Section 162(m), the grant, exercise and/or settlement of such
Performance Award shall be contingent upon achievement of pre-established
performance goals and other terms set forth in this Section 7(b).
     (i) Performance Goals Generally. The performance goals for such Performance
Awards shall consist of one or more business criteria and a targeted level or
levels of performance with respect to each of such criteria, as specified by the
Committee consistent with this Section 7(b). Performance goals shall be
objective and shall otherwise meet the requirements of Code Section 162(m) and
regulations thereunder including the requirement that the level or levels of
performance targeted by the Committee result in the achievement of performance
goals being “substantially uncertain.” The Committee may determine that such
Performance Awards shall be granted, exercised and/or settled upon achievement
of any one performance goal or that two or more of the performance goals must be
achieved as a condition to grant, exercise and/or settlement of such Performance
Awards. Performance goals may differ for Performance Awards granted to any one
Participant or to different Participants.
     (ii) Business Criteria. One or more of the following business criteria for
the Company, on a consolidated basis, and/or specified Related Entities or
business units of the Company (except with respect to the total shareholder
return and earnings per share criteria), shall be used exclusively by the
Committee in establishing performance goals for such Performance Awards:
(1) total shareholder return; (2) such total shareholder return as compared to
total return (on a comparable basis) of a publicly available index such as, but
not limited to, the Standard & Poor’s 500 Stock Index or the S&P Specialty
Retailer Index; (3) net income; (4) pretax earnings; (5) earnings before
interest expense, taxes, depreciation and amortization; (6) pretax operating
earnings after interest expense and before bonuses, service fees, and
extraordinary or special items; (7) operating margin; (8) earnings per share;
(9) return on equity; (10) return on capital; (11)

14



--------------------------------------------------------------------------------



 



return on investment; (12) operating earnings; (13) working capital or
inventory; and (14) ratio of debt to shareholders’ equity. One or more of the
foregoing business criteria shall also be exclusively used in establishing
performance goals for Annual Incentive Awards granted to a Covered Employee
under Section 7(c) hereof that are intended to qualify as “performanced-based
compensation under Code Section 162(m).
     (iii) Performance Period; Timing For Establishing Performance Goals.
Achievement of performance goals in respect of such Performance Awards shall be
measured over a performance period of up to ten years, as specified by the
Committee. Performance goals shall be established not later than 90 days after
the beginning of any performance period applicable to such Performance Awards,
or at such other date as may be required or permitted for “performance-based
compensation” under Code Section 162(m).
     (iv) Performance Award Pool. The Committee may establish a Performance
Award pool, which shall be an unfunded pool, for purposes of measuring Company
performance in connection with Performance Awards. The amount of such
Performance Award pool shall be based upon the achievement of a performance goal
or goals based on one or more of the business criteria set forth in
Section 7(b)(ii) hereof during the given performance period, as specified by the
Committee in accordance with Section 7(b)(iii) hereof. The Committee may specify
the amount of the Performance Award pool as a percentage of any of such business
criteria, a percentage thereof in excess of a threshold amount, or as another
amount which need not bear a strictly mathematical relationship to such business
criteria.
     (v) Settlement of Performance Awards; Other Terms. Settlement of such
Performance Awards shall be in cash, Stock, other Awards or other property, in
the discretion of the Committee. The Committee may, in its discretion, reduce
the amount of a settlement otherwise to be made in connection with such
Performance Awards. The Committee shall specify the circumstances in which such
Performance Awards shall be paid or forfeited in the event of termination of
Continuous Service by the Participant prior to the end of a performance period
or settlement of Performance Awards.
          (c) Annual Incentive Awards Granted to Designated Covered Employees.
The Committee may, within its discretion, grant one or more Annual Incentive
Awards to any Eligible Person, subject to the terms and conditions set forth in
this Section 7(c).
     (i) Annual Incentive Award Pool. The Committee may establish an Annual
Incentive Award pool, which shall be an unfunded pool, for purposes of measuring
Company performance in connection with Annual Incentive Awards. In the case of
Annual Incentive Awards intended to qualify as “performance-based compensation”
for purposes of Code Section 162(m), the amount of such Annual Incentive Award
pool shall be based upon the achievement of a performance goal or goals based on
one or more of the business criteria set forth

15



--------------------------------------------------------------------------------



 



in Section 7(b)(ii) hereof during the given performance period, as specified by
the Committee in accordance with Section 7(b)(iii) hereof. The Committee may
specify the amount of the Annual Incentive Award pool as a percentage of any
such business criteria, a percentage thereof in excess of a threshold amount, or
as another amount which need not bear a strictly mathematical relationship to
such business criteria.
     (ii) Potential Annual Incentive Awards. Not later than the end of the 90th
day of each fiscal year, or at such other date as may be required or permitted
in the case of Awards intended to be “performance-based compensation” under Code
Section 162(m), the Committee shall determine the Eligible Persons who will
potentially receive Annual Incentive Awards, and the amounts potentially payable
thereunder, for that fiscal year, either out of an Annual Incentive Award pool
established by such date under Section 7(c)(i) hereof or as individual Annual
Incentive Awards. In the case of individual Annual Incentive Awards intended to
qualify under Code Section 162(m), the amount potentially payable shall be based
upon the achievement of a performance goal or goals based on one or more of the
business criteria set forth in Section 7(b)(ii) hereof in the given performance
year, as specified by the Committee; in other cases, such amount shall be based
on such criteria as shall be established by the Committee. In all cases, the
maximum Annual Incentive Award of any Participant shall be subject to the
limitation set forth in Section 5 hereof.
     (iii) Payout of Annual Incentive Awards. After the end of each fiscal year,
the Committee shall determine the amount, if any, of (A) the Annual Incentive
Award pool, and the maximum amount of potential Annual Incentive Award payable
to each Participant in the Annual Incentive Award pool, or (B) the amount of
potential Annual Incentive Award otherwise payable to each Participant. The
Committee may, in its discretion, determine that the amount payable to any
Participant as an Annual Incentive Award shall be reduced from the amount of his
or her potential Annual Incentive Award, including a determination to make no
Award whatsoever. The Committee shall specify the circumstances in which an
Annual Incentive Award shall be paid or forfeited in the event of termination of
Continuous Service by the Participant prior to the end of a fiscal year or
settlement of such Annual Incentive Award.
          (d) Written Determinations. All determinations by the Committee as to
the establishment of performance goals, the amount of any Performance Award pool
or potential individual Performance Awards and as to the achievement of
performance goals relating to Performance Awards under Section 7(b), and the
amount of any Annual Incentive Award pool or potential individual Annual
Incentive Awards and the amount of final Annual Incentive Awards under
Section 7(c), shall be made in writing in the case of any Award intended to
qualify under Code Section 162(m). The Committee may not delegate any
responsibility relating to such Performance Awards or Annual Incentive Awards if
and to the extent required to comply with Code Section 162(m).

16



--------------------------------------------------------------------------------



 



          (e) Status of Section 7(b) and Section 7(c) Awards Under Code
Section 162(m). It is the intent of the Company that Performance Awards and
Annual Incentive Awards under Section 7(b) and 7(c) hereof granted to persons
who are designated by the Committee as likely to be Covered Employees within the
meaning of Code Section 162(m) and regulations thereunder shall, if so
designated by the Committee, constitute “qualified performance-based
compensation” within the meaning of Code Section 162(m) and regulations
thereunder. Accordingly, the terms of Sections 7(b), (c), (d) and (e), including
the definitions of Covered Employee and other terms used therein, shall be
interpreted in a manner consistent with Code Section 162(m) and regulations
thereunder. The foregoing notwithstanding, because the Committee cannot
determine with certainty whether a given Participant will be a Covered Employee
with respect to a fiscal year that has not yet been completed, the term Covered
Employee as used herein shall mean only a person designated by the Committee, at
the time of grant of Performance Awards or an Annual Incentive Award, as likely
to be a Covered Employee with respect to that fiscal year. If any provision of
the Plan or any agreement relating to such Performance Awards or Annual
Incentive Awards does not comply or is inconsistent with the requirements of
Code Section 162(m) or regulations thereunder, such provision shall be construed
or deemed amended to the extent necessary to conform to such requirements.
     8. Certain Provisions Applicable to Awards or Sales.
          (a) Stand-Alone, Additional, Tandem, and Substitute Awards. Awards
granted under the Plan may, in the discretion of the Committee or the Board, be
granted either alone or in addition to, in tandem with, or in substitution or
exchange for, any other Award or any award granted under another plan of the
Company, any Related Entity, or any business entity to be acquired by the
Company or a Related Entity, or any other right of a Participant to receive
payment from the Company or any Related Entity. Such additional, tandem, and
substitute or exchange Awards may be granted at any time. If an Award is granted
in substitution or exchange for another Award or award, the Committee or the
Board shall require the surrender of such other Award or award in consideration
for the grant of the new Award. In addition, Awards may be granted in lieu of
cash compensation, including in lieu of cash amounts payable under other plans
of the Company or any Related Entity, in which the value of Stock subject to the
Award is equivalent in value to the cash compensation (for example, Deferred
Stock or Restricted Stock), or in which the exercise price, grant price or
purchase price of the Award in the nature of a right that may be exercised is
equal to the Fair Market Value of the underlying Stock minus the value of the
cash compensation surrendered (for example, Options granted with an exercise
price “discounted” by the amount of the cash compensation surrendered).
          (b) Term of Awards. The term of each Award shall be for such period as
may be determined by the Committee or the Board; provided that in no event shall
the term of any Option or Stock Appreciation Right exceed a period of ten years
(or such shorter term as may be required in respect of an Incentive Stock Option
under Section 422 of the Code).
          (c) Purchase Prices.
     (i) In General. In the case of an Award under this Plan, other than an
Option, which grants an Employee, Director, or Consultant of the Company the
right to purchase Stock, the Board or the Committee shall have discretion to set

17



--------------------------------------------------------------------------------



 



the purchase price, provided that in no event shall the purchase price per share
of Stock be less than 85% of the Fair Market Value of such share on the date of
the Award or the date of the purchase, and in the case of an Award made to an
Employee who owns or is deemed to own (by reason of the attribution rules
applicable under Section 424(d) of the Code) more than 10% of the combined
voting power of all classes of Stock of the Company, the Parent Corporation or a
Subsidiary, the purchase price of such Stock shall be no less than 100% of the
Fair Market Value of the Stock on the date of such award or the date of the
purchase.
     (ii) Non-Applicability of Restrictions. The Purchase Price restrictions
contained in Section 8(c)(i) applicable to Awards under this Plan, other than
Options, which grant an Employee, Director, or Consultant of the Company the
right to purchase Stock, shall be inoperative if (A) the offer and sale of the
shares of Stock to be issued upon payment of the Exercise Price have been
registered under a then currently effective registration statement under
applicable federal or state securities laws, or (B) a determination is made by
counsel for the Company that such Exercise Price restrictions are not required
in the circumstances under applicable federal or state securities laws.
          (d) Form and Timing of Payment Under Awards; Deferrals. Subject to the
terms of the Plan and any applicable Award agreement, payments to be made by the
Company or a Related Entity upon the exercise of an Option or other Award or
settlement of an Award may be made in such forms as the Committee or the Board
shall determine, including, without limitation, cash, other Awards or other
property, and may be made in a single payment or transfer, in installments, or
on a deferred basis. The settlement of any Award may be accelerated, and cash
paid in lieu of Stock in connection with such settlement, in the discretion of
the Committee or the Board or upon occurrence of one or more specified events
(in addition to a Change in Control). Installment or deferred payments may be
required by the Committee or the Board (subject to Section 10(e) of the Plan) or
permitted at the election of the Participant on terms and conditions established
by the Committee or the Board. Payments may include, without limitation,
provisions for the payment or crediting of a reasonable interest rate on
installment or deferred payments or the grant or crediting of Dividend
Equivalents or other amounts in respect of installment or deferred payments
denominated in Stock.
          (e) Exemptions from Section 16(b) Liability. If and to the extent that
the Company is or becomes a Publicly Held Corporation, it is the intent of the
Company that this Plan comply in all respects with applicable provisions of
Rule 16b-3 or Rule 16a-1(c)(3) to the extent necessary to ensure that neither
the grant of any Awards to nor other transaction by a Participant who is subject
to Section 16 of the Exchange Act is subject to liability under Section 16(b)
thereof (except for transactions acknowledged in writing to be non-exempt by
such Participant). Accordingly, if any provision of this Plan or any Award
agreement does not comply with the requirements of Rule 16b-3 or
Rule 16a-1(c)(3) as then applicable to any such transaction, such provision will
be construed or deemed amended to the extent necessary to conform to the
applicable requirements of Rule 16b-3 or Rule 16a-1(c)(3) so that such
Participant shall avoid liability under Section 16(b). In addition, the purchase
price of any Award conferring a right to purchase Stock shall be not less than
any specified percentage of the

18



--------------------------------------------------------------------------------



 



Fair Market Value of Stock at the date of grant of the Award then required in
order to comply with Rule 16b-3.
               9. Change in Control.
               (a) Effect of “Change in Control.” The effect of a “Change in
Control,” as defined in Section 9(b) below, shall be as provided, if at all,
(1) in an employment, compensation, or severance agreement, if any, between the
Company or any Related Entity and the Participant, relating to the Participant’s
employment, compensation, or severance with or from the Company or such Related
Entity, or (2) in the agreement evidencing the Award.
               (b) Definition of “Change in Control.” A “Change in Control”
shall be defined as it is defined, if at all, (1) in an employment,
compensation, or severance agreement, if any, between the Company or any Related
Entity and the Participant, relating to the Participant’s employment,
compensation, or severance with or from the Company or such Related Entity, or
(2) in the agreement evidencing the Award to such Participant.
               (c) Definition of “Change in Control Price.” The “Change in
Control Price” shall be defined as it is defined, if at all, (1) in an
employment, compensation, or severance agreement, if any, between the Company or
any Related Entity and the Participant, relating to the Participant’s
employment, compensation, or severance with or from the Company or such Related
Entity, or (2) in the agreement evidencing the Award to such Participant.”
     10. General Provisions.
          (a) Compliance With Legal and Other Requirements. The Company may, to
the extent deemed necessary or advisable by the Committee or the Board, postpone
the issuance or delivery of Stock or payment of other benefits under any Award
until completion of such registration or qualification of such Stock or other
required action under any federal or state law, rule or regulation, listing or
other required action with respect to any stock exchange or automated quotation
system upon which the Stock or other Company securities are listed or quoted, or
compliance with any other obligation of the Company, as the Committee or the
Board, may consider appropriate, and may require any Participant to make such
representations, furnish such information and comply with or be subject to such
other conditions as it may consider appropriate in connection with the issuance
or delivery of Stock or payment of other benefits in compliance with applicable
laws, rules, and regulations, listing requirements, or other obligations. The
foregoing notwithstanding, in connection with a Change in Control, the Company
shall take or cause to be taken no action, and shall undertake or permit to
arise no legal or contractual obligation, that results or would result in any
postponement of the issuance or delivery of Stock or payment of benefits under
any Award or the imposition of any other conditions on such issuance, delivery
or payment, to the extent that such postponement or other condition would
represent a greater burden on a Participant than existed on the 90th day
preceding the Change in Control.
          (b) Limits on Transferability; Beneficiaries.
     (i) General. Except as provided herein, a Participant may not assign, sell,
transfer, or otherwise encumber or subject to any lien any Award or other

19



--------------------------------------------------------------------------------



 



right or interest granted under this Plan, in whole or in part, including any
Award or right which constitutes a derivative security as generally defined in
Rule 16a1(c) under the Exchange Act, other than by will or by operation of the
laws of descent and distribution, and such Awards or rights that may be
exercisable shall be exercised during the lifetime of the Participant only by
the Participant or his or her guardian or legal representative.
     (ii) Permitted Transfer of Option. The Committee or Board, in its sole
discretion, may permit the transfer of an Option (but not an Incentive Stock
Option, or any other right to purchase Stock other than an Option) as follows:
(A) by gift to a member of the Participant’s Immediate Family or (B) by transfer
by instrument to a trust providing that the Option is to be passed to
beneficiaries upon death of the Optionee. For purposes of this
Section 10(b)(ii), “Immediate Family” shall mean the Optionee’s spouse
(including a former spouse subject to terms of a domestic relations order);
child, stepchild, grandchild, child-in-law; parent, stepparent, grandparent,
parent-in-law; sibling and sibling-in-law, and shall include adoptive
relationships. If a determination is made by counsel for the Company that the
restrictions contained in this Section 10(b)(ii) are not required by applicable
federal or state securities laws under the circumstances, then the Committee or
Board, in its sole discretion, may permit the transfer of Awards (other than
Incentive Stock Options and Stock Appreciation Rights in tandem therewith) to
one or more Beneficiaries or other transferees during the lifetime of the
Participant, which may be exercised by such transferees in accordance with the
terms of such Award, but only if and to the extent permitted by the Committee or
the Board pursuant to the express terms of an Award agreement (subject to any
terms and conditions which the Committee or the Board may impose thereon, and
further subject to any prohibitions and restrictions on such transfers pursuant
to Rule 16b-3). A Beneficiary, transferee, or other person claiming any rights
under the Plan from or through any Participant shall be subject to all terms and
conditions of the Plan and any Award agreement applicable to such Participant,
except as otherwise determined by the Committee or the Board, and to any
additional terms and conditions deemed necessary or appropriate by the Committee
or the Board.
          (c) Adjustments.
     (i) Adjustments to Awards. In the event that any stock dividend or other
extraordinary distribution (whether in the form of cash, Stock, or other
property), recapitalization, forward or reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, share exchange, liquidation,
dissolution or other similar corporate transaction or event affects the Stock
and/or such other securities of the Company or any other issuer, then the
Committee or the Board shall equitably and proportionately substitute, exchange,
or adjust as necessary (A) the number and kind of shares of Stock which may be
delivered in connection with Awards granted thereafter, (B) the number and kind
of shares of Stock by which annual per-person Award limitations are measured
under Section 5 hereof, (C) the number and kind of shares of Stock subject to or
deliverable in respect of outstanding Awards, (E) the exercise price, grant
price or purchase price relating to any Award and/or make provision for payment
of cash or other property in respect of any outstanding Award, and (F) other
aspects of an Award as appropriate.

20



--------------------------------------------------------------------------------



 



     (ii) Adjustments in Case of Certain Corporate Transactions. In the event of
a proposed sale of all or substantially all of the Company’s assets or any
reorganization, merger, consolidation, or other form of corporate transaction in
which the Company does not survive, or in which the shares of Stock are
exchanged for or converted into securities issued by another entity, then the
successor or acquiring entity or an affiliate thereof may, with the consent of
the Committee or the Board, assume each outstanding Option or substitute an
equivalent option or right. If the successor or acquiring entity or an affiliate
thereof, does not cause such an assumption or substitution, then each Option
shall terminate upon the consummation of sale, merger, consolidation, or other
corporate transaction. The Committee or the Board shall give written notice of
any proposed transaction referred to in this Section 10(c)(ii) a reasonable
period of time prior to the closing date for such transaction (which notice may
be given either before or after the approval of such transaction), in order that
Optionees may have a reasonable period of time prior to the closing date of such
transaction within which to exercise any Options that are then exercisable
(including any Options that may become exercisable upon the closing date of such
transaction). An Optionee may condition his exercise of any Option upon the
consummation of the transaction.
     (iii) Other Adjustments. In addition, the Committee (and the Board if and
only to the extent such authority is not required to be exercised by the
Committee to comply with Code Section 162(m)) is authorized to make adjustments
in the terms and conditions of, and the criteria included in, Awards (including
Performance Awards and performance goals, and Annual Incentive Awards and any
Annual Incentive Award pool or performance goals relating thereto) in
recognition of unusual or nonrecurring events (including, without limitation,
acquisitions and dispositions of businesses and assets) affecting the Company,
any Related Entity or any business unit, or the financial statements of the
Company or any Related Entity, or in response to changes in applicable laws,
regulations, accounting principles, tax rates and regulations or business
conditions or in view of the Committee’s assessment of the business strategy of
the Company, any Related Entity or business unit thereof, performance of
comparable organizations, economic and business conditions, personal performance
of a Participant, and any other circumstances deemed relevant; provided that no
such adjustment shall be authorized or made if and to the extent that such
authority or the making of such adjustment would cause Options, Stock
Appreciation Rights, Performance Awards granted under Section 8(b) hereof or
Annual Incentive Awards granted under Section 8(c) hereof to Participants
designated by the Committee as Covered Employees and intended to qualify as
“performance-based compensation” under Code Section 162(m) and the regulations
thereunder to

21



--------------------------------------------------------------------------------



 



otherwise fail to qualify as “performance-based compensation” under Code Section
162(m) and regulations thereunder.
          (d) Taxes. The Company and any Related Entity are authorized to
withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Stock, or any payroll or other payment to
a Participant, amounts of withholding and other taxes due or potentially payable
in connection with any transaction involving an Award, and to take such other
action as the Committee or the Board may deem advisable to enable the Company
and Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award. This authority shall include
authority to withhold or receive Stock or other property and to make cash
payments in respect thereof in satisfaction of a Participant’s tax obligations,
either on a mandatory or elective basis in the discretion of the Committee.
          (e) Changes to the Plan and Awards. The Board may amend, alter,
suspend, discontinue or terminate the Plan, or the Committee’s authority to
grant Awards under the Plan, without the consent of shareholders or
Participants, except that any amendment or alteration to the Plan shall be
subject to the approval of the Company’s shareholders not later than the annual
meeting next following such Board action if such shareholder approval is
required by any federal or state law or regulation (including, without
limitation, Rule 16b-3 or Code Section 162(m)) or the rules of any stock
exchange or automated quotation system on which the Stock may then be listed or
quoted, and the Board may otherwise, in its discretion, determine to submit
other such changes to the Plan to shareholders for approval; provided that,
without the consent of an affected Participant, no such Board action may
materially and adversely affect the rights of such Participant under any
previously granted and outstanding Award. The Committee or the Board may waive
any conditions or rights under, or amend, alter, suspend, discontinue or
terminate any Award theretofore granted and any Award agreement relating
thereto, except as otherwise provided in the Plan; provided that, without the
consent of an affected Participant, no such Committee or the Board action may
materially and adversely affect the rights of such Participant under such Award.
Notwithstanding anything in the Plan to the contrary, if any right under this
Plan would cause a transaction to be ineligible for pooling of interest
accounting that would, but for the right hereunder, be eligible for such
accounting treatment, the Committee or the Board may modify or adjust the right
so that pooling of interest accounting shall be available, including the
substitution of Stock having a Fair Market Value equal to the cash otherwise
payable hereunder for the right which caused the transaction to be ineligible
for pooling of interest accounting.
          (f) Reporting of Financial Information. The Company shall provide to
the recipient of any Award under this Plan, no less frequently than annually,
the financial statements of the Company, until such time as a determination is
made by counsel for the Company that such reports are not required by applicable
federal or state securities laws under the circumstances.
          (g) Limitation on Rights Conferred Under Plan. Neither the Plan nor
any action taken hereunder shall be construed as (i) giving any Eligible Person
or Participant the right to continue as an Eligible Person or Participant or in
the employ of the Company or a Related Entity; (ii) interfering in any way with
the right of the Company or a Related Entity to

22



--------------------------------------------------------------------------------



 



terminate any Eligible Person’s or Participant’s Continuous Service at any time,
(iii) giving an Eligible Person or Participant any claim to be granted any Award
under the Plan or to be treated uniformly with other Participants and Employees,
or (iv) conferring on a Participant any of the rights of a shareholder of the
Company unless and until the Participant is duly issued or transferred shares of
Stock in accordance with the terms of an Award.
          (h) Unfunded Status of Awards; Creation of Trusts. The Plan is
intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments not yet made to a Participant or
obligation to deliver Stock pursuant to an Award, nothing contained in the Plan
or any Award shall give any such Participant any rights that are greater than
those of a general creditor of the Company; provided that the Committee may
authorize the creation of trusts and deposit therein cash, Stock, other Awards
or other property, or make other arrangements to meet the Company’s obligations
under the Plan. Such trusts or other arrangements shall be consistent with the
“unfunded” status of the Plan unless the Committee otherwise determines with the
consent of each affected Participant. The trustee of such trusts may be
authorized to dispose of trust assets and reinvest the proceeds in alternative
investments, subject to such terms and conditions as the Committee or the Board
may specify and in accordance with applicable law.
          (i) Nonexclusivity of the Plan. Neither the adoption of the Plan by
the Board nor its submission to the shareholders of the Company for approval
shall be construed as creating any limitations on the power of the Board or a
committee thereof to adopt such other incentive arrangements as it may deem
desirable including incentive arrangements and awards which do not qualify under
Code Section 162(m).
          (j) Payments in the Event of Forfeitures; Fractional Shares. Unless
otherwise determined by the Committee or the Board, in the event of a forfeiture
of an Award with respect to which a Participant paid cash or other
consideration, the Participant shall be repaid the amount of such cash or other
consideration. No fractional shares of Stock shall be issued or delivered
pursuant to the Plan or any Award. The Committee or the Board shall determine
whether cash, other Awards or other property shall be issued or paid in lieu of
such fractional shares or whether such fractional shares or any rights thereto
shall be forfeited or otherwise eliminated.
          (k) Governing Law. The validity, construction and effect of the Plan,
any rules and regulations under the Plan, and any Award agreement shall be
determined in accordance with the laws of the State of California without giving
effect to principles of conflicts of laws, and applicable federal law.
          (l) Plan Effective Date and Shareholder Approval; Termination of Plan.
The Plan shall become effective on the Effective Date, subject to subsequent
approval within 12 months of its adoption by the Board by shareholders of the
Company eligible to vote in the election of directors, by a vote sufficient to
meet the requirements of Code Sections 162(m) (if applicable) and 422,
Rule 16b-3 under the Exchange Act (if applicable), applicable NASDAQ
requirements, and other laws, regulations, and obligations of the Company
applicable to the Plan. Awards may be granted subject to shareholder approval,
but may not be exercised or otherwise settled in the event shareholder approval
is not obtained. The Plan shall terminate no later than

23



--------------------------------------------------------------------------------



 



10 years from the date the Plan is adopted by the Board or 10 years from the
date the Plan is approved by the Shareholders, whichever is earlier.

24